212 Md. 655 (1957)
129 A.2d 72
SHIELDS
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 66, October Term, 1956.]
Court of Appeals of Maryland.
Decided February 7, 1957.
Before BRUNE, C.J., and COLLINS, HENDERSON, HAMMOND and PRESCOTT, JJ.
HAMMOND, J., delivered the opinion of the Court.
Nathaniel Shields, serving a sentence of five years in the House of Correction, asked Judge Michael Paul Smith of the Circuit Court for Baltimore County for the writ of habeas corpus and was turned down. He seeks leave to appeal from that denial, basing his right to relief on three grounds.
His first contention is that he was jointly tried with his brother in spite of the fact that he had informed his counsel that he wished to be tried separately. He does not allege that he made this request to the court and, assuming that he did, the denial of a severance goes to the regularity of the proceedings and is reviewable, if at all, on appeal and not on habeas corpus. Barker v. Warden, 208 Md. 662. Secondly, he contends that his court-appointed counsel was incompetent and gave him improper advice. He states that he did complain about his counsel, but he does not say, nor does the record show, to whom the complaint was made. Under these circumstances, we have repeatedly refused to recognize the contention of incompetence of counsel as a ground for the issuance of the writ of habeas corpus, at least where the petitioner *657 fails to allege fraud, bad faith or collusion with any official of the State. Faught v. Warden, 205 Md. 639; Wagner v. Warden, 205 Md. 648.
The petitioner's final contention is that the trial court was biased and prejudiced by the admission of his record, although he states that he is not attempting to retry the question of his guilt or innocence. Alleged errors in the admission of evidence in the trial court are reviewable on appeal but not on habeas corpus. Thompson v. Warden, 209 Md. 628; Bergen v. Warden, 208 Md. 677; Stokes v. Warden, 205 Md. 629.
Application denied, with costs.